Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pub 20150079867.
With regard to claims 1-3, 5 and 6,10 note US Pub 20150079867 in paragraphs [0057] -[0060] [0061], the biodegradable  aliphatic polyesters from diacid-diol comprise aliphatic diacids and aliphatic diols, wherein the biodegradable aliphatic-aromatic polyesters have an aromatic part comprising aromatic acids with multiple functional groups, an aliphatic part comprising aliphatic diacids and aliphatic diols. 
alkane diols, cycloalkandiols, diols comprising heterocyclic rings and their mixtures. Of these, 1,4-butandiol, 1,3-propandiol and 1,2 ethanediol and their mixtures are particularly preferred. In a preferred embodiment the diol component comprises at least 85% in moles of 1,4-butandiol in relation to the total moles of the diol component.
In paragraph [0062] the biodegradable aliphatic aromatic polyesters from diacid-diol are preferably characterized by a content of aromatic acids having multiple functional groups of between 30 and 90% in moles, and preferably between 45 and 70% in moles in relation to the total moles of the acid component. 
In paragraph [0063] y the aromatic acids having multiple functional groups  selected from aromatic dicarboxylic compounds of the type of phthalic acid and its esters, preferably terephthalic acid, and heterocyclic dicarboxylic aromatic acids and their esters, preferably 2,5 –furandicarboxylic acid. 
In paragraph [0065] the aliphatic diacids of biodegradable aliphatic and aliphatic-aromatic polyesters comprise saturated dicarboxylic acids such as oxalic acid, malonic acid,  their esters and their mixtures.  Note also claims 2 and 7.
With regard to claim 4, 12, 13, 14, 15 and 16, note further TABLE- 1 wherein the esterification stage in paragraphs [0096]-[0097] discloses that the reactor was immersed in an oil bath thermostat at a temperature of 180.degree. C. maintaining stirring at 400 rpm. Distilled water was added during the reaction. The distillation was esterification catalyst and the temperature of the oil bath was gradually increased to 235.degree. C. The reaction was caused to continue until a conversion of >95% was obtained, calculated as the ratio between the quantity of distillates recovered during the reaction and the quantity which could be theoretically obtained. 
In the polycondensation stage as noted in paragraphs [0098]-[0099] The water cooling agent was subsequently replaced with an air coolant provided with a tapering graduated test tube for the collection of distillates, and a further 700 ppm was added as a polycondensation catalyst. The pressure was reduced to 1 mbar over a time of approximately 10 minutes. 
With regard to claims 5, 6 and 7, note [0063] Preferably the aromatic acids having multiple functional groups are selected from aromatic dicarboxylic compounds of the type of phthalic acid and its esters, …., preferably 2,5 furandicarboxylic acid. Thus the ester is disclosed as usable in the process.
With regard to claims 8 and 9, note paragraph [0024] wherein, 1,4-butandiol, 1,3-propandiol and 1,2 ethane diol and their mixtures are particularly preferred. 
With regard to claims 11, and 19, note paragraphs [0025] and [0026]  disclose that the polyesters may also comprise repetitive units deriving from at least one hydroxy acid in a quantity between 0-49% and preferably between 0-30% in moles in relation to the total moles of the dicarboxylic component such as glycolic acid, hydroxybutyric acid, hydroxycaproic acid, hydroxyvaleric acid, and long molecules having two functional ot exceeding 10% in moles in relation to the total moles of dicarboxylic component such as ricinoleic. 
With regard claims 13, 14, 15  particularly, note paragraph [0035] wherein these polyesters may be obtained through a polycondensation reaction in the presence of a suitable catalysts which may be organometallic compounds of tin, derivatives of stannoic acid, titanium compounds, orthobutyl titanate, aluminium compounds, Al-triisopropyl, and compounds of antimony and zinc. Note that the use of metal alkoxides catalysts fall with the claim language of organometallic compounds since the reference states clearly that the catalysts are not limited to the examples disclosed therein and metal alkoxides is an organometallic compound and the selections are well known to the skilled artisan.  
Moreover, with regard to claim 19, note in paragraph [0064], the aliphatic-aromatic polyesters in which the aromatic acids having multiple functional groups comprise mixtures of dicarboxylic aromatic compounds of the phthalic acid type and heterocyclic dicarboxylic aromatic compounds in which the heterocyclic dicarboxylic aromatic compounds preferably comprise 1-99%, preferably 5-95% and more preferably 20-90% in moles in relation to the total moles of aromatic acids having multiple functional groups are particularly preferred which overlaps the mol ratio of from 0.01:1 to 1:0.1 as set forth in claim 19.
In view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20150079867 see abstract, pages 1-4, examples and claims.
With regard to claims 4, 13, 14, 15  in particularly,  note paragraph [0035] wherein these polyesters may be obtained through a polycondensation reaction in the presence of a suitable catalysts which may be organometallic compounds of tin, organometallic compounds since the reference states clearly that the catalysts are not limited to the examples disclosed therein and metal alkoxides is an organometallic compound and the selections are well known to the skilled artisan.  
Thus, the reference discloses the same invention as that which is claimed by applicants except for the particular metal alkoxides as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the particular metal alkoxides as claimed in claims 13-15 since the reference discloses the specific use of organo metallic catalysts which encompass metal alkoxides and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  
With regard to claim 20, the reference discloses the same invention as that which is claimed by applicants except for the batch or semi batch or continuous process limitation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
 In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765